Case 19-17921-mkn Doc 290 Entered 03/30/20 14:38:51 Page 1of1

 

 

 

 

United States Bankruptcy Court PROOF OF INTEREST
District of Nevada
|Name of Debtor: Generation Next Franchise Brands, Inc. Case Number:
19-17921
1. Name of holder of the Equity Security Interest (The person nk Bot wineen wnat
lor entity holding an Equity Security Interest in the Debtor. Referred to i anyone else has filed a proof
hereinafter as the “Interest Holder”): of interest relating to your
interest. Attach copy of statement
Brad Hough giving particulars.

Check box if you have
never received any
notices from the bankruptcy
court or the Debtors in this

 

case.
Name and address where notices should be sent:
Foley & Lardner, LLP; attn: Tom Scannell, Esq. x |check box if this address
2021 McKinney Avenue, Suite 1600, Dallas, TX 75201 ciffers from the address on the
envelope sent to you by the
Telephone Number 214-999-4289 Debtors.

 

 

 

OTE: This form SHOULD NOT be used to make a claim against the Debtor for money owed. A separate
of Claim form should be used for that purpose. This form should only be used to assert an Equity
Interest in the Debtor. An Equity Security Interest is any right arising from any capital stock
d any equity security in any of the Debtor. An equity security is defined in the Bankruptcy Code as (a)
share in a corporation whether or not transferable or denominated stock or similar security, (b)
of a limited partner in a limited partnership, or (c) warrant or right other than a right to convert,
purchase, sell, or subscribe to a share, security, or interest of a kind specified in subparagraph (a) or
h) above, THIS SPACE IS FOR COURT USE ONLY

 

 

Account or other number by which Interest Holder identifies Debtor: Check here if this claim:
Lteplaces a previously filed Proof of Interest dated:
Camends a previously filed Proof of Interest dated:

 

2. Name and Address of any person or entity that is the 3. Date Equity Security Interest was acquired:
record holder for the Equity Security Interest asserted in this Proof
of Interest: October 9, 2019

not applicable

 

 

 

Telephone Number
4. Total amount of member interest: a Certificate number(s):
book entry
250,000 shares of common stock

 

16. Type of Equity interest:
Please indicate the type of Equity Interest you hold:

Fully paid and non-assessable shares of common stock of Generation Next Franchise Brands, Inc.

 

2 Supporting Documents: Attach copies of supporting documents, such as stock certificates, option agreements, warrants, etc. DO
INOT SEND ORIGINAL DOCUMENTS. If the documents age not available, explain. Shares were granted as consideration under confidential

 

THIS SPACE FOR COURT
USE ONLY

13.

i declare under pena

 

 

|DATE IGN and print the name and title, if any, of the Interest Holder or other person authorized
to file this proof of interest (attach copy of power of attorney, if any):

7 27/9 cl gh

 

 

 

 

Penalty for presenting fraudulent claim is a fine of up to $500,000 or imprisonment for up fo 5 years, or both. 18 U.S.C. §§ 152 AND 3571
